                    Case 18-50968-BLS           Doc 51      Filed 04/09/21       Page 1 of 3

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                               )   Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC                              )   Bankruptcy Chapter: 7
      Debtor                                         )
__________________________________________           )
Heritage Home Group LLC                              )
                                                     )
     Plaintiff                                       )   Adv. Proc. No.: 18−50968−BLS
     vs.                                             )
Angelus Furniture Outlet, Inc.
     Defendant                                       )

                                 ORDER SETTING STATUS CONFERENCE



IT IS ORDERED that a Status Conference will be held on 5/12/21, at 10:00 AM in the United States Bankruptcy
Court, 824 Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801. All parties are directed to attend either
in person or telephonically.


 Plaintiff's Counsel is required to attend the hearing.
 Defendant and/or Defendant's Counsel is required to attend the hearing.




Date: 4/7/21
                                                                              Brendan Linehan Shannon
                                                                                  Bankruptcy Judge




(VAN−460a)
                                Case 18-50968-BLS                      Doc 51          Filed 04/09/21              Page 2 of 3
                                                               United States Bankruptcy Court
                                                                    District of Delaware
Heritage Home Group LLC,
       Plaintiff                                                                                                        Adv. Proc. No. 18-50968-BLS
Angelus Furniture Outlet, Inc.,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 07, 2021                                                Form ID: van460a                                                           Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 09, 2021:
Recip ID                 Recipient Name and Address
dft                    + Angelus Furniture Outlet, Inc., Attn: Leslie Raguse, 7227 Edinger Ave., Huntington Beach, CA 92647-3501
pla                    + Heritage Home Group LLC, 1925 Eastchester Drive, High Point, NC 27265-1404

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 09, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 7, 2021 at the address(es) listed below:
Name                               Email Address
Albert Kass
                                   on behalf of Interested Party Kurtzman Carson Consultants LLC ECFpleadings@kccllc.com ecfpleadings@kccllc.com

Alfred T. Giuliano
                                     ddileo@giulianomiller.com;nj68@ecfcbis.com;agiuliano@ecf.epiqsystems.com;nj90@ecfcbis.com

Frederick Brian Rosner
                                   on behalf of Defendant Angelus Furniture Outlet Inc. rosner@teamrosner.com

Jaime Luton Chapman
                                   on behalf of Plaintiff Heritage Home Group LLC bankfilings@ycst.com

Jason A. Gibson
                                   on behalf of Defendant Angelus Furniture Outlet Inc. gibson@teamrosner.com
                            Case 18-50968-BLS                   Doc 51         Filed 04/09/21            Page 3 of 3
District/off: 0311-1                                            User: admin                                             Page 2 of 2
Date Rcvd: Apr 07, 2021                                         Form ID: van460a                                       Total Noticed: 2
Kurtzman Carson Consultants LLC
                               info@kccllc.com ecfpleadings@kccllc.com

Peter J Keane
                               on behalf of Trustee Alfred T. Giuliano pkeane@pszjlaw.com

Scott J. Leonhardt
                               on behalf of Defendant Angelus Furniture Outlet Inc. leonhardt@teamrosner.com

Stanley B. Tarr
                               on behalf of Intervenor-Plaintiff PNC Bank National Association tarr@blankrome.com

Zhao Liu
                               on behalf of Defendant Angelus Furniture Outlet Inc. liu@teamrosner.com


TOTAL: 10
